UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1209


In re: MATTHEW JOHNSON, a/k/a Michael Roy Johnson,

                Petitioner.



                 On Petition for Writ of Mandamus.
                      (5:04-cr-00065-RLV-DCK-1)


Submitted:   June 21, 2012                  Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Matthew Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Matthew         Johnson       petitions       for       a   writ        of    mandamus

seeking         an   order       directing       the      district       court         to     order   the

Government           to    return       his    property      and    pay      all       related     court

costs.          We conclude that Johnson is not entitled to mandamus

relief.

                 Mandamus relief is a drastic remedy and should be used

only       in   extraordinary            circumstances.             Kerr         v.    United    States

Dist.       Court,         426    U.S.        394,    402    (1976);         United          States     v.

Moussaoui,           333    F.3d    509,       516-17       (4th    Cir.         2003).        Further,

mandamus        relief       is    available         only    when    the         petitioner       has    a

clear right to the relief sought.                           In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

                 Mandamus         may     not        be   used      as       a        substitute      for

appeal.          In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th

Cir. 2007).               The relief sought by Johnson is not available by

way of mandamus.                 Accordingly, we deny the petition for writ of

mandamus. *          We dispense with oral argument because the facts and

legal       contentions           are    adequately         presented            in    the    materials




       *
       To the extent Johnson complains of undue delay in the
district court with respect to his motion for reconsideration,
we deny the petition as moot in light of the district court’s
ruling on this motion on April 20, 2012.



                                                     2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                            PETITION DENIED




                                    3